Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 1 of 6 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


LEVON BENTLEY,                                )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      CAUSE NO. 1:19-cv-506
                                              )
LEADERS MOVING COMPANY,                       )
                                              )
                       Defendant.             )


                                COMPLAINT FOR DAMAGES

       Plaintiff, Levon Bentley, for his Complaint against Defendant, Leaders Moving Company

(“LMC”), and state the following:

                                            I. Parties

       1.      Plaintiff is a resident of Marion County, Indiana.

       2.      Defendant, Leaders Moving Company is a business located in Indianapols, Indiana.

                                       II. Jurisdiction and Venue

       7.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under the FLSA.

       8.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       9.      Venue in the Southern District of Indiana, Indianapolis Division, is appropriate by

virtue Defendant doing business in this District.




                                            Page 1 of 6
Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 2 of 6 PageID #: 2



                                     III. Factual Allegations

        10.     Plaintiff began working for Defendant on April 11, 2-18.

        11.     Plaintiff was an hourly employee of Defendants.

        12.     At hiring, Defendant agreed to pay Plaintiff $14.00 per hour.

        13.     Defendant hired Plaintiff as a crewman.

        14.     Defendant paid Plaintiff on a bi-weekly basis.

        15.     Defendant lowered the hourly rate of Plaintiff from $14.00 to $12.00 without any

notice to Plaintiff.

        16.     Defendant owes Plaintiff for the underpaid wages.

        17.     Defendant owes Plaintiff for the wages for the last day that he worked.

        18.     Plaintiff earned vacation wages while working for Defendant.

        19.     Defendant failed to pay Plaintiff his earned, unused vacation wages upon his

separation of employment.

        20.     Defendant deducted monies from the wages of Plaintiff for purposes not permitted

by the Wage Deduction Statute.

        21.     Plaintiff complained about not being paid at the correct rate of pay.

        22.     Plaintiff complained about not being paid overtime wages in the correct amount.

        23.     Plaintiff was fired by Defendant on November 12, 2018.

        24.     Defendant fired Plaintiff in retaliation for complaining about not being paid

overtime wages correctly.

        25.     Defendant did not have a good faith basis for failing to pay Plaintiff his regular and

overtime wages at time and a half.




                                             Page 2 of 6
Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 3 of 6 PageID #: 3



       26.     The wage claim of Plaintiff was referred to counsel for Plaintiff by the Attorney

General’s Office in conjunction with the Department of Labor on December 20, 2018.

                                      III.    Cause of Action

                                            Count I
                                Failure to Pay Overtime Wages
                          Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       27.     Plaintiff incorporates paragraphs 1 through 26 by reference herein.

       28.     Plaintiff was an employee of Defendant pursuant to the FLSA.

       29.     Plaintiff’s work for Defendant involved interstate commerce.

       30.     Defendant is an employer pursuant to the FLSA.

       31.     Defendant had gross revenues of at least $500,000.00 for the 2017 calendar year.

       32.     Defendant had gross revenues of at least $500,000.00 for the 2018 calendar year.

       33.     Defendant willfully failed to properly pay all overtime premiums at the correct rate.

       34.     Defendant’s violations of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                            Count II
                                Indiana's Minimum Wage Statute
                                       Alternative Claim

       35.     Plaintiff incorporates paragraphs 1 through 34 by reference herein.




                                             Page 3 of 6
Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 4 of 6 PageID #: 4



        36.    Plaintiff was an employee of Defendant pursuant to Indiana's Minimum Wage

Statute.

        37.    Defendant is an employer pursuant to Indiana's Minimum Wage Statute.

        38.    Defendant failed to properly pay overtime wages for all hours over 40 hours in a

workweek that Plaintiff worked during the course of his employment with Defendant.

        39.    Defendant’s violations of Indiana's Minimum Wage Statute have damaged

Plaintiff.

        WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                         Count III
                           Wage Payment Statute, I.C. §22-2-5 et. seq.

        40.    Plaintiff incorporates paragraphs 1 through 39 by reference herein.

        41.    Defendant is an employer pursuant to the Wage Payment Statute.

        42.    Plaintiff was an employee of Defendant.

        43.    Defendant failed to pay Plaintiff his wages due and owing in a timely fashion.

        44.    Defendant failed to pay Plaintiff his wages due and owing in the correct amount.

        45.    Plaintiff has been damaged by Defendant’s violations of the Wage Payment Statute.




                                             Page 4 of 6
Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 5 of 6 PageID #: 5



       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                          Count IV
                            Wage Claims Statute, I.C. §22-2-9 et. seq.

       46.     Plaintiff incorporates paragraphs 1 through 45 by reference herein.

       47.     Defendant is an employer pursuant to the Wage Claims Statute.

       48.     Plaintiff was an employee of Defendant.

       49.     Defendant failed to pay Plaintiff her wages due and owing in a timely fashion.

       50.     Defendant failed to pay Plaintiff her wages due and owing in the correct amount.

       51.     Plaintiff has been damaged by Defendant’s violations of the Wage Claims Statute.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant for wages owed, liquidated damages, prejudgment interest, attorney fees, costs

of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully Submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49

                                            Count V
                              Retaliation – Wrongful Termination
                          Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

       52.     Plaintiff incorporates paragraphs 1 through 51 by reference herein.



                                             Page 5 of 6
Case 1:19-cv-00506-JMS-DML Document 1 Filed 01/30/19 Page 6 of 6 PageID #: 6



       53.     Defendant terminated Plaintiff for complaining about not getting paid at the correct

amount for overtime hours that he worked for Defendant.

       54.     Defendant’s violation of the FLSA have damaged Plaintiff.

       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, special and punitive

damages, prejudgment interest, attorney fees, costs of this action, and for all other relief which is

just and proper in the premises.                      Respectfully submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49

                                       IV.     Jury Demand

       55.     Plaintiff incorporates paragraphs 1 through 54 by reference herein.

       56.     Plaintiff demands a trial by jury.

                                                      Respectfully submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49
                                                      Counsel for Plaintiff,
                                                      Lavon Bentley

Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
Fax: (317) 288-4013
E-mail: rweldy@weldylegal.com




                                             Page 6 of 6
